Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mastro et al. (herein after “Mastro”) (US 2017/0102292 A1).
Regarding claims 1, and 14, Mastro disclosed systems and methods for monitoring lubricant film thickness of a gear assembly, comprising:
Receiving a signal from a signal processor (110) from a sensor, an electrical property measurement (e.g., bearing resistance, bearing capacitance, etc.) across the lubricant film (see at least paragraph 0007), the electrical property of an circuit (paragraph 0006) is measured using the signal processor (110) (paragraph 0031), wherein the circuit is crossing a gear system that includes a star gear system or a planetary gear system, wherein the star gear system includes a sun gear (42), a star gear (38) messing with the sun gear (42), and a ring gear (40) messing with the star gear (38) (see Figure 4, and Figure 5); wherein the signal processor (110) converts the electrical property measurement into a calculated lubricant film thickness measurement, comparing the calculated lubricant film thickness measurement with a predetermined minimum lubricant film thickness, and generating an alert if the calculated lubricant film thickness measurement is less than the predetermined minimum lubricant film thickness (paragraph 0006).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mastro’s system/method of monitoring lubrication of a gear assembly as discussed herein above for monitoring the condition of lubricant film by determining whether the electrical property measurement exceeds a warning level.

Regarding claim 7, Mastro further discloses and suggests the features of “wherein the first gear, the intermediate gear, and the second gear are arranged in series, the first gear operable as an input gear, the intermediate gear operable as an idler gear, and the second gear operable as an output gear” (see at least Figure 4).
Regarding claim 8, Mastro futher disclosed and suggests the limitations of “the first gear, the intermediate gear, and the second gear are arranged in an epicyclical configuration, the first gear operable as a sun gear, the second gear operable as a ring gear, and the intermediate gear operable as a planetary gear, a solar gear, or a star gear” (see column 0007, the epicyclic gear system comprises a star gear or a planetary gear system; Figure 4 for a star gear system, and Figure 5 for a planetary gear system).
Regarding claim 9, “the condition of the lubricant film comprises one or more of a thickness of the lubricant film, an interruption in the lubricant film, and a presence of contaminants in the lubricant film” (see at least paragraph 0016).
Regarding claim 15, “the gear assembly comprises an additional intermediate gear meshing with the first gear, the second gear additionally meshing with the additional intermediate gear, and the lubricant film separating the additional intermediate gear from the first gear and the second gear” (see at least Figure 4, the star gear 38 meshes with the sun gear 42, and the ring gear 40 meshes with the star gear 38).
Regarding claim 17, Mastro teaches the feature of “the machine comprises a turbomachine engine” (paragraph 0017).
Regarding claim 19, “the first gear, the intermediate gear, and the second gear are arranged in an epicyclical configuration, the first gear operable as a sun gear, the second gear operable as a ring gear, and the intermediate gear operable as a planetary gear” (see paragraph 0026; Figure 5).
Regarding claim 20, “the sensor comprises a first lead operably coupled to the input shaft and a second lead operably coupled to the second gear” (paragraph 0028).
Allowable Subject Matter
It is found although Mastro reference is a prior art closest to the subject matter of the claimed invention, Mastro fails to disclose or even suggest the limitations as recited in at least claims 2, 3, 10, 12, 16, and 18.
For that reason, claims 2-6, 10-13, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Comments Regarding another Cited References
	The U.S. patent application publication No. US 2018/0363723 A1 (Heirendt reference) disclosed a lubrication mechanism for an aircraft landing gear with lubricated bearings.  Heirendt describes a landing gear rather than a gear assembly that comprise a first gear, an intermediate gear messing with the first gear, and a second gear meshing with the intermediate gear.  The reference has been cited but not applicable in the rejection.




		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:30AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        








	






		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667